internal_revenue_service number release date index number ------------------------------ ---------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc eee eb qp3 plr-101372-19 date august taxpayer decedent trust t subtrust s subtrust d date date date date state s dear ------------- ------------------------- --------------- --------------------------------- -------------------- ---------------------- ------------------- ------------------- ---------------------------- --------------------- -------- this is in response to your letter dated date and your supplemental letter dated date submitted on your behalf by your authorized representative in which you request a series of rulings under sec_408 and sec_1001 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the requested rulings trust t was established by decedent and taxpayer on date and amended on date taxpayer and decedent were the founders trustees and beneficiaries of trust t while the decedent and the taxpayer were both alive either decedent or taxpayer could revoke trust t upon the death of either trust t became irrevocable decedent and taxpayer live in state s which is a community_property_state the decedent and taxpayer delivered certain property to trust t trust t provides that any contributions of separate_property to trust t by or for the benefit of either founder shall remain separate_property of such founder as to the separate_property trust t provides that each founder may withdraw remove sell or otherwise deal with their plr-101372-19 respective separate_property interests without restrictions if trust t is revoked all separate_property must be transferred assigned or conveyed back to the owning founder as his or her respective property trust t also provides that all community_property as well as the income from and proceeds of such community_property shall retain its community_property characterization under the law unless the founders change such characterization by virtue of a duly executed marital partition agreement all community_property withdrawn or removed from trust t retains its community_property characterization if trust t was revoked by the founders all community_property transferred to trust t must be transferred back to the founders as community_property on date decedent opened an individual_retirement_account ira trust t was named sole beneficiary of the ira it is represented that the ira is community_property under the laws of state s and was not decedent’s separate_property decedent was married to taxpayer until his death on date upon decedent’s death taxpayer became the surviving founder and sole trustee of trust t in addition after decedent’s death the assets of the ira were transferred to an ira for the benefit of trust t the terms of trust t state that upon the first of taxpayer or decedent to die the assets of trust t are to be divided into subtrust s and subtrust d the terms of trust t also allow the trustee to make a non pro_rata allocation of assets in cash or its equivalent in_kind or in undivided interests between subtrust s and subtrust d taxpayer as trustee has the power of allocation between the subtrusts subtrust s consists of multiple shares the terms of trust t state our trustee shall allocate all of the surviving founder’s separate portion of the trust property and all of the surviving founder’s community portion of the trust property if any to subtrust s’s share one taxpayer who is also the trustee represents that under the community_property_laws of state s the trustee is authorized to allocate particular community assets disproportionately between the deceased founder’s community portion of trust t property and the surviving founder’s community portion of trust t property provided that the value of the assets allocated to each share are equal taxpayer further represents that treating decedent’s entire ira as part of the surviving founder’s community portion of trust t property is permitted under state s law accordingly taxpayer represents that it is appropriate to treat the entire ira as property of share one under state s law and the terms of trust t the terms of trust t provide that the trustee shall pay to or apply for the surviving founder’s benefit at least monthly during the surviving grantor’s lifetime all of the net plr-101372-19 income from share one of subtrust s the terms also provide that the trustee shall pay to or apply for the surviving founder’s benefit such amounts from the principal of share one of subtrust s as the surviving founder may at any time request in writing and that no limitation shall be placed on the surviving founder as to either the amount of or reason for such invasion of principal in addition the surviving founder holds an unlimited and unrestricted general_power_of_appointment over the principal and undistributed_net_income of subtrust s that may be exercised by a last will and testament a living_trust agreement or a written exercise of the power_of_appointment pursuant to the powers granted her with respect to share one taxpayer represents that she intends to distribute the assets of the ira to herself taxpayer then intends to roll over the distribution into one or more iras in her own name based on the preceding facts taxpayer requests the following rulings the allocation of the ira to share one of subtrust s will not be deemed a sale_or_other_disposition of property under sec_1001 after the allocation of the ira to share one of subtrust s the ira will continue to be an ira within the meaning of sec_408 taxpayer as decedent’s spouse will be treated as having acquired the ira directly from decedent and not from trust t taxpayer is eligible to roll over the ira distribution to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of the ira are received taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution from the ira is made any portion of the proceeds distributed from the ira which are timely rolled over to one or more iras set up and maintained in taxpayer’s name with respect to your ruling requests sec_61 provides that gross_income includes gains derived from dealings in property and sec_61 provides that gross_income includes income from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized plr-101372-19 sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and sec_408 sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual under the preceding facts decedent’s ira passed to trust t upon decedent’s death because the ira is allocated to share one of subtrust s and taxpayer is the trustee plr-101372-19 and sole beneficiary of share one and is entitled to all income and the entire corpus of share one for purposes of applying sec_408 to the ira taxpayer is effectively the individual for whose benefit the account is maintained accordingly if taxpayer receives a distribution of the proceeds of the ira she may roll over the distribution other than amounts required to have been distributed or to be distributed in accordance with sec_401 into one or more iras established and maintained in her name the allocation of the ira to share one of subtrust s was made by the authority granted to the taxpayer under the terms of trust t and the laws of state s the taxpayer does not acquire her interest in the ira as a result of the allocation to share one of subtrust s but instead by reason of the exercise of the taxpayer’s existing authority under the terms of trust t and the laws of state s therefore with respect to your ruling requests we conclude the allocation of the ira to share one of subtrust s by the authority granted to the taxpayer under the terms of trust t and the laws of state s will not be deemed a sale_or_other_disposition and will not result in a realization of gain_or_loss under sec_61 or sec_1001 after the allocation of the ira to subtrust s the ira will continue to be an ira within the meaning of sec_408 taxpayer as decedent’s surviving_spouse will be treated as having received the ira assets directly from the ira and not from trust t as well as being the individual for whose benefit the ira is maintained taxpayer is eligible to roll over the ira distribution to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of the ira are received taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution from the ira is made any portion of the proceeds distributed from the ira which are timely rolled over to one or more iras set up and maintained in taxpayer’s name this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 and is subject_to the limitation in sec_408 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 b this office plr-101372-19 has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 the controlling facts on which these rulings are based include but are not limited to taxpayer’s express and unequivocal representations that under the community_property_laws of state s taxpayer who is also the trustee is authorized to allocate particular community assets disproportionately between the deceased founder’s community portion of trust t property and the surviving founder’s community portion of trust t property provided that the value of the assets allocated to each share are equal treating decedent’s entire ira as part of the surviving founder’s community portion of trust t property is permitted under state s law and accordingly it is appropriate to treat the entire ira as property of share one under state s law and the terms of trust t in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta branch chief qualified_plans branch employee_benefits exempt_organizations and employment_taxes
